EXHIBIT 10.15.2

SECOND AMENDMENT
TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT,
AMENDED AND RESTATED SECURITY AGREEMENT
AND
AMENDED AND RESTATED GUARANTY

          This SECOND AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AGREEMENT,
AMENDED AND RESTATED SECURITY AGREEMENT AND AMENDED AND RESTATED GUARANTY (this
"Amendment") is executed and delivered as of this 16th day of March, 2005, among
the lessor entities identified on the signature page hereof (collectively,
"Lessor"), the lessee entities identified on the signature page hereof
(collectively, "Lessee"), OMEGA HEALTHCARE INVESTORS, INC., a Maryland
corporation ("Omega"), and SUN HEALTHCARE GROUP, INC., a Delaware corporation,
as guarantor ("Guarantor").  Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed thereto in the Master Lease
(as defined below).

RECITALS:

     A.     The parties hereto entered into a certain Amended and Restated
Master Lease Agreement, dated as of March 1, 2004 but effective as of December
1, 2003 (the "Master Lease"), pursuant to which (i) four (4) former master
leases between Lessor (and certain of its affiliates) and Lessee (and certain of
its affiliates) were combined, amended and restated and (ii) among other things,
Lessor continued to lease to Lessee thirty-five (35) licensed nursing homes,
rehabilitation hospitals and other healthcare facilities, all as described in
the Master Lease.

     B.     Simultaneously with the execution and delivery of the Master Lease,
Lessee and Lessor also entered into a certain Amended and Restated Security
Agreement, dated as of March 1, 2004 but effective as of December 1, 2003 (the
"Security Agreement"), pursuant to which Lessee granted to Lessor certain
collateral as security for Lessee's obligations under the Master Lease.

     C.     Simultaneously with the execution and delivery of the Master Lease,
Guarantor executed and delivered to Lessor and Omega a certain Amended and
Restated Guaranty, dated as of March 1, 2004 but effective as of December 1,
2003 (the "Guaranty"), guarantying all obligations of Lessee under the Master
Lease.

     D.     The parties hereto amended the Master Lease, Security Agreement, and
Guaranty pursuant to the terms of that certain First Amendment To Amended And
Restated Master Lease Agreement, Amended And Restated Security Agreement And
Amended And Restated Guaranty dated as of December 1, 2004, whereby the parties,
among other things, completed the outstanding exhibits to the Master Lease and
the Security Agreement.

     E.     The parties hereto hereby desire to amend the Master Lease to
provide the parameters by which Lessee will complete certain repairs and
renovations to the Facility located at 1760 West 16th Street, Seattle, WA and
commonly known as Whittier Care & Rehab (the "Whittier Facility") as originally
set forth in one of the leases described in Recital A above which was combined
into the Master Lease.

1

--------------------------------------------------------------------------------

AGREEMENT:

          NOW THEREFORE, in consideration of the premises and mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

           1.     Certain Repairs and Replacements.

                   (a)     In connection with the original leasing of the
Whittier Facility from Lessor to Lessee on March 1, 2003 (the "Original Lease
Date"), Lessee agreed to complete, or cause to be completed, the repairs and/or
replacements described on attached Exhibit A to the Lease for the Whittier
Facility (the "Work Exhibit"), in each case in good and workmanlike manner and
free of any mechanic's or materialman's lien.

                   (b)     Lessor acknowledges and agrees that subsequent to the
Original Lease Date Lessee has obtained a bid from RBI Construction, Inc. (the
"Contractor") for the work required with respect to the Pump System and the HVAC
System described on the Work Exhibit (the "Pump/HVAC Systems Work"), a true and
correct copy of which bid has been provided to, and approved by, Lessor. Lessee
agrees to enter into a contract, on terms acceptable to Omega, with the
Contractor with respect to the Pump/HVAC Systems Work on or before March 31,
2005 (the "Pump/HVAC Systems Contract") and thereafter to cause the Contactor to
proceed with all due diligence to complete the Pump/HVAC Systems Work in
accordance with the schedule set forth in the Pump/HVAC Systems Contract and for
the price set forth in the Pump/HVAC Systems Contract (subject to approved
change orders as described more fully below).  

                   (c)     Lessor further acknowledges and agrees that, except
as otherwise provided herein, Lessee does not intend to commence the work
required with respect to the Roof (the "Roof Work" and together with the
Pump/HVAC Systems Work, the "Work") until such time as the Pump/HVAC Systems
Work has been completed and Lessee acknowledges and agrees that in no event
shall the Roof Work be commenced until (A) Lessee shall have submitted to Lessor
bids for such work from at least three (3) qualified, licensed contractors
(unless Lessor agrees to accept a lesser number of bids), (B) Lessor shall have
approved the bid (the "Approved Roofing Bid") and the winning bidder selected by
Lessee to undertake the Roof Work (the "Approved Roofing Contractor"), and (C)
Lessee shall have entered into a contract, on terms acceptable to Omega, with
the Approved Roofing Contractor for performance of the Roof Work at a cost not
to exceed the Approved Roofing Bid (subject to approved changes orders as
described more fully below) (the "Roofing Contract"). Notwithstanding the
foregoing, Lessee shall have the right prior to the completion of the Pump/HVAC
Systems Work and subject to complying the requirements of this Section 1(c), to
replace the shingles on the mansard of the Whittier Facility and that such
replacement work, once approved by Lessor, shall, for purposes of this Section
1, be deemed to be a part of the Roof Work.

                   (d)     On the Original Lease Date, Lessor deposited into
escrow ("Escrow") with Dykema Gossett PLLC ("Escrow Agent") pursuant to escrow
instructions dated as of March 1, 2003, a  copy of which  is attached  hereto as
Exhibit B  (the  "Escrow Instructions"), the

2

--------------------------------------------------------------------------------

Estimated Cost to complete the items set forth on Exhibit A (as the same may be
modified pursuant to paragraphs (i) and (ii) above).  To date, Escrow Agent has
disbursed fund in the amount of $133,064.38 from the Escrow, and $1,141,235.62
remain in the Escrow.  Lessee may deliver from time to time to Lessor and the
Escrow Agent an application for payment (the "Draw Request") pursuant to which
Lessee (i) certifies that Lessee either (A) has completed or has caused to be
completed all or any portion of the Work or (B) is required to deposit with the
applicable contractor or supplier amounts to ensure payment for the Work  to the
applicable contractor or supplier and (ii) delivers to Escrow Agent (A) invoices
with respect to the portion of the Work to be paid or secured with the proceeds
of such Draw Request and (B) as applicable, partial or full unconditional lien
waivers with respect to any completed work or furnished materials to be paid for
with the proceeds of such Draw Request (collectively, the "Completion
Certification").  If Escrow Agent has not received, within five (5) business
days after receipt of the Draw Request and Completion Certification, written
notice from Lessor objecting thereto, Escrow Agent shall release from escrow and
disburse as directed by Lessee to the Contractor or applicable supplier the
amount set forth in Lessee's Draw Request. 

                   (e)     Notwithstanding the foregoing, Lessor acknowledges
and agrees that the cost of the Work may exceed the amount set forth in the
Pump/HVAC Systems Contract and/or the Roofing Contract as a result of, among
other things, conditions which cannot be identified by the applicable contractor
until after commencement of the Work.  Lessee shall submit any change orders to
the Work for Lessor's review and approval.  Once approved by Lessor, Lessor
agrees that if the amount deposited into the Escrow by Lessor is insufficient to
pay the aggregate actual, out-of-pocket costs incurred by Lessee in completing
the Work, Lessor shall, within ten (10) days after demand by Lessee, deposit
into the Escrow or pay to Lessee the amount of the insufficiency.

                   (f)     Whenever Lessor's approval is required pursuant to
this Section 1, Lessor agrees that it will not unreasonably withhold or delay
the giving of its approval; provided, however, that all approvals must be given
and received in writing.  If Lessor has not replied to a request for approval
from Lessee within ten (10) days following Lessor's receipt of such request for
approval, then Lessor shall be deemed to have approved such request.  Further,
Lessor agrees that it shall be a party to the contract(s) with respect to the
Pump/HVAC Systems Work and/or the Roof Work, if and to the extent either the
Contractor or the Approved Roofing Contractor requires Lessor to join such
contract as a condition to undertaking such work

                   (g)     During the Term, Lessee shall have the benefit of any
and all warranties given by third parties in connection with the Work.

                   (h)     Lessee acknowledges that, subject to the obligations
of Lessor pursuant to this Section 1 or as otherwise provided in the Master
Lease, Lessor made no representation or warranty concerning the Whittier
Facility at or prior to the time of the Original Lease Date or its operations or
profitability, and that Lessee has been leasing the Whittier Facility since the
Original Lease Date and will continue to lease the Whittier Facility for the
balance of the term of the Master Lease on an "as is, where is" basis, with all
faults (subject to this Section 1) then existing.

3

--------------------------------------------------------------------------------

           2.     Miscellaneous.

                   (a)     Ratification.  Except as herein specifically amended
or otherwise provided, each of the Documents and the Escrow Instructions shall
remain in full force and effect, and all of the terms and conditions thereof, as
herein modified, are hereby ratified and reaffirmed.  In the event of any
inconsistency between the provisions of this Amendment and any of the Documents
(as defined in the Maser Lease), the terms of this Amendment shall control and
govern and such Document is deemed amended to conform hereto.

                   (b)     Execution and Counterparts.  This Amendment may be
executed in any number of counterparts, each of which, when so executed and
delivered, shall be deemed to be an original, but when taken together shall
constitute one and the same Amendment.  To facilitate execution of this
Amendment, the parties may execute and exchange by facsimile counterparts of the
signature pages.

                   (c)     Headings.  Section headings used in this Amendment
are for convenience of reference only and shall not affect the construction of
the Amendment.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

4

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
day and year first above written.

LESSOR:

 

DELTA INVESTORS I, LLC, a Maryland limited liability company,

DELTA INVESTORS II, LLC, a Maryland limited liability company,

OHI ASSET, LLC, a Delaware limited liability company,

OHI ASSET (CA), LLC, a Delaware limited liability company, and

OHI ASSET (II), LLC, a Delaware limited liability company

 

By:     OMEGA HEALTHCARE INVESTORS, INC., a
           Maryland corporation, Its Member

 

By:      /s/ C. Taylor Pickett                              
                C. Taylor Pickett
                Chief Executive Officer,

 

OMEGA:

OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation,

 

By:      /s/ C. Taylor Pickett                              
                C. Taylor Pickett
                Chief Executive Officer

 

LESSEE:

 

CARE ENTERPRISES, INC., a Delaware corporation,

CIRCLEVILLE HEALTH CARE CORP., an Ohio corporation,

BECKLEY HEALTH CARE CORP., a West Virginia corporation,

PUTNAM HEALTH CARE CORP., a West Virginia corporation,

CARE ENTERPRISES WEST, a Utah corporation,

BRASWELL ENTERPRISES, INC., a California corporation,

MEADOWBROOK REHABILITATION CENTER, a California corporation,

REGENCY REHAB HOSPITALS, INC., a California corporation,

DUNBAR HEALTH CARE CORP., a West Virginia corporation,

MARION HEALTH CARE CORP., an Ohio corporation,

SALEM HEALTH CARE CORP., a West Virginia corporation

REGENCY-NORTH CAROLINA, INC., a North Carolina corporation,

FULLERTON REHABILITATION CENTER, a California corporation,

SAN BERNARDINO REHABILITATION HOSPITAL, INC., a California corporation,

SHANDIN HILLS REHABILITATION CENTER, a California corporation,

SUNBRIDGE HEALTHCARE CORPORATION, a New Mexico corporation,

REGENCY-TENNESSEE, INC., a Tennessee corporation, and

 

By:  /s/ Steven A. Roseman

        Steven A. Roseman
        Vice President

5

--------------------------------------------------------------------------------

GUARANTOR:

 

SUN HEALTHCARE GROUP, INC. a Delaware corporation

 

By:  /s/ Steven A. Roseman
        Steven A. Roseman
        Executive Vice President

 

(Exhibits available upon request)

6

--------------------------------------------------------------------------------